Citation Nr: 1724453	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability. 

2.  Entitlement to service connection for a right lower extremity disability. 

3.  Entitlement to service connection for a left lower extremity disability.

4.  Entitlement to an initial rating in excess of 30 percent for chronic pain syndrome affecting the left upper extremity and anterior/posterior chest region status post sweat gland dissection (left upper extremity neurological disability).

5.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1984 to March 1987, June 1990 to June 1993, and August 2001 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file.  In December 2015, the Board remanded the above claims for additional development.

As to the service connection claims, the Board has recharacterized these issues as they appear above so as to better reflect the Veteran's intent when filing the claims and the evidence found in the claims file.  As to the rating claim, the Board has recharacterized this issue as an original claim because the September 2007 rating decision that initially granted service connection for the left upper extremity neurological disability did not become final because new and material evidence as to this issue was received by the RO in the first post-decision year.  See 38 C.F.R. § 3.156(b) (2016).

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has right upper extremity impairment as a residual of his in-service cervical spinal cord injury.

2.  The Veteran has right lower extremity impairment as a residual of his in-service cervical spinal cord injury.

3.  The Veteran has left lower extremity impairment as a residual of his in-service cervical spinal cord injury.

4.  The preponderance of the evidence shows that the Veteran's left upper extremity neurological disability has not been manifested by at least severe incomplete paralysis of the median nerve at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Right upper extremity disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Right lower extremity disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Left lower extremity disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for a rating in excess of 30 percent for a left upper extremity neurological disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.6, 4.7, 4.124a, Diagnostic Code 8515 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran claims, in substance, that service connection is warranted for chronic pain in the right upper, right lower, and left lower extremities because they are residuals of a cervical spinal cord injury during intubation for a sweat gland dissection while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

During the May 2015 Board hearing, the Veteran testified that his symptoms of the right upper extremity and bilateral lower extremity began in service after the sweat gland surgery.  He also stated that a December 2005 service profile which states that he cannot run or perform sit-ups or push-ups indicates that he was having difficulty with all four extremities in service.  

Service treatment records document the fact that in June 2004 the Veteran had bilateral axillary sweat gland dissection for hyperhidrosis.  Thereafter, a December 2004 excuse slip from Chambers Medical Group said he should not due push-ups or sit ups, May 2005, September 2005, and December 2005 profiles reported no sit-ups, push-ups, etc. . . ., and a December 2005 medical evaluation board reported stated that the Veteran should no run, march, or stand for long period.  Furthermore, the post-remand record shows that both the VA examiner in May 2016 and the Veteran's doctor in January 2017 opined, in substance, that the chronic pain the claimant experiences in his right upper, right lower, and left lower extremities are residual of a cervical spinal cord injury the clamant sustained during intubation for the in-service sweat gland dissection in January 2004.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given these facts, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the criteria for service connection for chronic pain in the right upper, right lower, and left lower extremities as residuals of a cervical spinal cord injury during intubation for the in-service sweat gland dissection have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  



The Rating Claim

The Veteran and his representative assert, in substance, that the appellant's left upper extremity neurological disability meets the criteria for a higher evaluation at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's left upper extremity neurological disability is rated as 30 percent disabling effective August 2, 2006, under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515 (paralysis of the median nerve).

The Veteran is left hand dominant.  See, e.g., VA examination dated in November 2010.  Thus, under Diagnostic Code 8515 the Veteran is entitled to a 30 percent rating for moderate incomplete paralysis of the median nerve and a 50 percent rating for severe incomplete paralysis of the median nerve as well as a 70 percent rating for complete paralysis of the median nerve.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In this regard, at the September 2007 VA examination the Veteran complained of constant 5 out of 10 pain in the upper left side of the trunk, left shoulder and left upper arm.  On examination, the Veteran reported that his sensation to touch on the left side is less distinct than the right.  The Veteran also reported a problem with occasional shaking in his left hand which affects his writing.  Otherwise the examination was normal with no skin changes, redness, swelling, or hypersensitivity to touch.  The Veteran also had no motor abnormality in the left upper extremity.  Moreover, his grip was strong and the range of motions at shoulder, elbow, and wrist were normal.  The veteran could make a fist and the tips of the fingers touch the crease of the palm.  Function in pushing, pulling, twisting, and picking-up small objects was opined to be normal.

At the November 2008 VA examination, the Veteran complained of chronic pain in the left shoulder lateral to the mid back with numbness and weakness.  On examination, the Veteran had cervical spine pain and painful motion, guarding of movement, motor impairment, neuralgia, loss of fine motor control (i.e., a decreased ability to write with his left hand), and neuritis.  Reflexes in the left upper extremity were decreased at 1+ in the bicep and triceps.  It was opined that the disability had a moderate effect of the condition on the claimant's usual occupation and daily activities.

At the April 2009 VA examination, the Veteran complained of chronic burning pain and partial numbness in the left side of the upper chest, in the left arm above the elbow, and in the upper half of the anterior and posterior trunk.  On examination, the Veteran did not appear to be in any acute distress and cranial nerves II through XII were intact.  Skin surface was normal with no color changes, edema, thickening, or thinning.  There was no expressed tenderness to touch.  Wrist and elbow joints were normal and had normal range of motion.  There was no joint swelling or immobility.  On testing of sensations, the Veteran reported that touch was somewhat diminished.  The Veteran reported that he could feel pinprick over the involved area but reported that the pinprick is dull.  Muscle mass, muscle tone, and muscle power were normal and symmetrical.  Tendon jerks were normal.  

At the November 2010 VA examination, the Veteran complained of burning/discomfort in his left arm down to the elbow, in the anterior left chest, in the left shoulder, and in the back.  He also reported a problem with a tremor in the left arm which occurs particularly during use of the arm.  On examination of the left arm/shoulder/chest, there was no discoloration, sweating, hyperhidrosis, edema, or swelling.  He also had full force resistance on manual testing in the proximal as well as the distal elbow muscle groups.  The deltoids, the biceps, and triceps were all 5/5 strength on resisted testing.  There was no difference in the appearance of the arms.  There was no skin thickening, thinning, or shininess.  He had full range of motion of the shoulder on full abduction and circumduction.  There was no increased in discomfort with range of motion studies.  Sensation was reported subjectively as diminished in the left index finger and left thenar eminence compared to that on the right side, but there is no evidence of changes in the skin to suggest neurotropic changes. 

In July 2011, the Board received a letter from one of the Veteran's VA doctors in which it was reported as follows:

[The Veteran is] . . . being followed for complex regional pain syndrome affecting his left arm, anterior chest and upper back and neck regions . . . 

I am writing to ask you to reconsider increasing Mr. [REDACTED] disability rating because Mr. [REDACTED] is limited in the use of his left arm not only because of the pain but also because of a tremor which develops with use and furthermore, Mr. [REDACTED] is left hand dominant.  For example, Mr. Hayne is not able to write for more than 30 seconds without losing the ability to control his left hand to continue to write. He cannot use a knife in the left hand because he does not have the coordination to press the knife to make the cut that he needs.  Such disabilities are due to emergence of his tremor and loss of coordination, not just the pain.  Also, he does not drive because he cannot use the left hand for more than about 30 seconds without losing coordination of the left arm.  These are just a few examples of how Mr. [REDACTED] injury affects his ability to use his left upper limb.

In my opinion the amount and severity of his pain and the fact that his tremor and loss of coordination, which are use dependant, significantly impacts his ability to use his left arm and given the fact that he is left hand dominant I suggest that Mr. [REDACTED] disability would be equivalent to a severe partial paralysis of an upper extremity nerve rather than moderate partial paralysis.

In December 2012, another of the Veteran's VA doctor's provided VA with the following statement in support of his claim:

I am writing at the request of Mr. [REDACTED] Jr. who is a patient in the outpatient neurology clinic at the St. Louis VAMC where he has being followed for one time for complex regional pain syndrome (CRPS) affecting his left arm, anterior chest and upper back and heck regions.  In addition he has tremors and loss of coordination which we are also treating.  I am updating a letter written by [another doctor] on July 12, 2011.

I last saw Mr. [REDACTED] in the Saint Louis VA Neurology clinic on 12/5/2012.  He has asked for a letter describing his condition, and how the condition affects is overall function, and specifically impairs his ability to perform vocational activities.

CRPS is a well recognized neurological condition caused by nerve damage that can lead to severe pain which can affect the entire body.  This is a condition that can lead to chronic pain, for which treatment options are limited, and treatment often does not lead to control of the symptoms.  It is very unlikely for CRPS to improve spontaneously.

In his particular case, his condition affects mostly his left arm, chest, back, and neck.  However, he reports that using his right side or lower extremities also exacerbates the pain.  He is currently being treated for this condition, but the use of medications are limited by concern that pain medications would have unacceptable side effects, such as sedation (sleepiness).  In addition to the CPRS, he has tremor which further impairs his ability to function and perform normal activities.  

He reports that because of the constellation of symptoms from his neurological condition, he is severely impaired in his ability to lift, carry objects and sit or stand for extended periods of time without aggravation of his condition.  In addition, he is unable to write for more than 30 seconds without loss of his ability to control his left hand (which is his dominant hand). He has tried writing with his right hand, but this also aggravates his condition.  He is also not able to drive because of the discomfort due to his neurological condition when he performs this activity.

At the November 2012 VA examination, the left upper extremity did not have muscle weakness.  Specifically, his strength was normal at 5/5 in the elbow and wrist as well as in grip strength.  Deep tendon reflexes were normal at 2+ in the left bicep and triceps.  There was no muscle atrophy.  

At the May 2013 VA examination, the left upper extremity did not have muscle weakness.  Specifically, his strength normal at 5/5 in the elbow and wrist as well as in grip strength.  Deep tendon reflexes were normal at 2+ in the left bicep but absent in triceps.  There was no muscle atrophy.  Sensory examination of the left upper extremity was normal.  There were no trophic changes.  It was thereafter opined that the median as well as all of the Veteran's other nerves were normal (i.e., did not show any paralysis).  It was also noted that the Veteran's October 2009 electromyography (EMG) was abnormal and showed mild left ulnar nerve entrapment neuropathy at the elbow.

At the May 2016 VA examination, the Veteran continued to complain of chronic pain in his left arm. 

Lastly, the Board notes that the Veteran's treatment records periodically document his complaints and treatment for his left upper extremity neurological disability including complaints of left arm/shoulder/back/neck pain and left hand tremors/lost coordination.  However, except as otherwise reported, the Board finds that nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin.  In this regard, the Board notes that that April 2009 and June 2013 bone scans were normal.  

Initially, the Board finds that because the Veteran in April 2016 notified VA that he would not be willing to site for another nerve conduction study and the claims file shows that he did not cooperate with the May 2016 VA examiner, VA will rate the severity of his disability based on all the other evidence of record.  38 C.F.R. § 3.655.

In this regard, the treatment records and VA examination reports are uniform in documenting the Veteran's subjective complaints of left upper extremity pain and decreased sensation as well as tremors in the left hand.  Additionally, when examined by VA in November 2008 it was reported that he had cervical spine pain and painful motion, guarding of movement, motor impairment, neuralgia, loss of fine motor control (i.e., a decreased ability to write with left hand), neuritis, and decreased reflexes at 1+ in the left bicep and triceps.  Moreover, an October 2009 EMG found mild left ulnar nerve entrapment neuropathy at the elbow.  Similarly, the May 2013 VA examiner reported that deep tendon reflexes were absent in the left triceps.  Lastly, in July 2011 one of the Veteran's VA doctors opined that the Veteran's disability would be equivalent to a severe partial paralysis of an upper extremity nerve rather than moderate partial paralysis because, in essence, he is left handed, because of the amount and severity of his pain, and because his tremor and loss of coordination significantly impacts his ability to use his left arm.

Despite the above, the Board finds that given the totality of evidence that a rating in excess of 30 percent for the left upper extremity neurological disability is not warranted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The Board has reached this conclusion because the record is uniform in showing that the Veteran does not have complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has also reached this conclusion because despite the above subjective complaints and objective symptoms, the totality of the Veteran's neurological symptoms is best characterized as no more than moderate incomplete paralysis.  Id.  In reaching this conclusion, the Board has not overlooked the July 2011 opinion from his VA doctor that his adverse symptomatology is best characterized as severe partial paralysis of an upper extremity nerve.  The Board has also not overlooked the December 2012 opinion.  However, the Board finds the July 2011 and December 2012 opinions are less probative than the above VA examinations because they are not supported by clinical data.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Owens.  In this regard, the Board notes that while the July 2011 and December 2012 opinions are based, in part, on the Veteran's lost coordination and tremors in the left hand/arm which caused problems with the use of that extremity to write, drive, and/or use utensils, neither of these problems were objective confirmed at any of the above VA examinations.  In fact, the VA examinations were uniform in reporting that his muscle strength was normal at 5/5, there was no muscle atrophy/wasting, and there was no joint swelling, joint immobility/lost range of motion, trophic changes, skin discoloration, sweating, hyperhidrosis, skin thinning or thickening, and/or edema.  The Board also notes that the July 2011 and December 2012 opinions do not account for the fact that his April 2009 and June 2013 bone scan were negative and the October 2009 EMG only showed "mild" left ulnar nerve entrapment neuropathy at the elbow.  The Board also finds that fact that the November 2008 VA examiner opined that the Veteran's adverse symptomatology had no more than a moderate effect on the condition on the claimant's usual occupation and daily activities supports the conclusion that the appellant's adverse neurological symptomatology is best characterized as no more than moderate incomplete paralysis despite the above subjective complaints and objective symptoms reported above.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515; Owens.  The Board also finds that it need not consider staged ratings because the severity of his adverse symptomatology was substantially the same at all times during the pendency of the appeal.  Fenderson.

In reaching this determination the Board acknowledges the Veteran's lay statements regarding his observable symptoms, such as left upper extremity pain and decreased sensation as well as left hand tremors.  However, the Board finds more probative the expert opinions by the VA examiners as it relates to the severity of his service-connected left upper extremity neurological disability because medical professionals have greater expertise.  Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).


ORDER

Service connection for right upper extremity disability is granted.

Service connection right lower extremity disability is granted.

Service connection for left lower extremity disability is granted.

An initial evaluation in excess of 30 percent for the left upper extremity neurological disability is denied. 


REMAND

As to the claim for a TDIU, the Board finds that a remand is required because adjudication of this issue is inextricably intertwined with the ratings the AOJ will assign the Veteran's newly service connected upper and lower extremity disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).   

Accordingly, this issue is REMANDED to the AMC for the following actions:

1.  Associate with the claims file all of the Veteran's post-April 2016 treatment records from the Dallas and St. Louis VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems his service-connected disabilities cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then adjudicate the claim for a TDIU.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the May 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


